Citation Nr: 1036825	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss with otitis media.

2.  Entitlement to a compensable initial rating for status post 
carpel tunnel release of the right wrist.

3.  Entitlement to a compensable initial rating for status post 
carpel tunnel release of the left wrist.

4.  Entitlement to a compensable initial rating for 
dermatophytosis.

5.  Entitlement to a compensable initial rating for fibromyalgia.

6.  Entitlement to an initial rating in excess of 10 percent for 
mild degenerative changes of the L5 and S1 (lumbar spine 
disorder).

7.  Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).
8.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) from September 1, 2005, to 
August 15, 2006.

9.  Entitlement to an initial rating in excess of 30 percent for 
PTSD from August 16, 2006, to August 14, 2007.

10.  Entitlement to an initial rating in excess of 50 percent for 
PTSD since October 1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 1981, 
from December 1995 to September 1996, from April 2002 to July 
2002, and from January 2003 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which granted 
service connection for bilateral hearing loss with otitis media, 
status post carpel tunnel release of the right wrist, status post 
carpel tunnel release of the left wrist, dermatophytosis, and 
fibromyalgia, and assigned an initial noncompensable (0 percent) 
rating for each disability retroactively effective from September 
1, 2005, the date of receipt of the Veteran's claims.  The March 
2006 rating decision also granted service connection for PTSD and 
GERD, and assigned an initial 10 percent rating for each 
disability, retroactively effective from September 1, 2005.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating 
when this occurs VA adjudicators must consider whether the 
Veteran's rating should be "staged" to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  He appealed for higher 
initial ratings in June 2006 and November 2006 Notice of 
Disagreements (NODs).  

In a subsequent May 2007 rating decision, the RO granted service 
connection for the Veteran's mild degenerative changes of the L5 
and S1 and assigned an initial 10 percent rating for the 
disability retroactively effective from September 1, 2005.  See 
Fenderson, 12 Vet. App. at 125-26.  He appealed for a higher 
initial rating in a June 2007 NOD.  

In a June 2007 rating decision, the RO increased the disability 
rating for the PTSD to 30 percent, retroactively effective from 
August 16, 2006, the date of the Veteran's NOD with the March 
2006 rating decision.  He appealed for a higher initial rating in 
a June 2007 NOD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(indicating the Veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

In a November 2007 rating decision, the RO denied the Veteran's 
claim for an increased rating for his GERD.  He appealed for a 
higher initial rating in a February 2008 NOD.  Additionally, the 
RO assigned a temporary 100 percent evaluation for the Veteran's 
service-connected PTSD from August 15, 2007, to September 30, 
2007.  The RO then assigned a 50 percent evaluation for the PTSD, 
effective October 1, 2007.  See AB, 6 Vet. App. at 38-39.  

In his June 2007 substantive appeal (on VA Form 9), the Veteran 
requested a Travel Board hearing before a Veterans Law Judge 
(VLJ) of the Board.  In a subsequent April 2009 letter, the 
Veteran stated that he wished to withdraw his request for a 
hearing.  So his hearing request is considered withdrawn.  38 
C.F.R. § 20.704(e) (2009).


The issues of: (1) entitlement to an initial rating in excess of 
10 percent for mild degenerative changes of the L5 and S1; (2) 
entitlement to an initial rating in excess of 10 percent for 
GERD; (3) entitlement to an initial rating in excess of 10 
percent for PTSD from September 1, 2005, to August 15, 2006; (4) 
entitlement to an initial rating in excess of 30 percent for PTSD 
from August 16, 2006, to August 14, 2007; and, (5) entitlement to 
an initial rating in excess of 50 percent for PTSD) since October 
1, 2007, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout his appeal, the Veteran's service-connected 
bilateral hearing loss has been manifested by Level I and Level 
II hearing acuity in both ears.

2.  Throughout his appeal, the Veteran's service-connected status 
post carpel tunnel release of the right wrist has been manifested 
by mild numbness, tingling, and cramping.

3.  Throughout his appeal, the Veteran's service-connected status 
post carpel tunnel release of the left wrist has been manifested 
by mild numbness, tingling, and cramping.

4.  Throughout his appeal, the Veteran's service-connected 
dermatophytosis has required the intermittent use of 
corticosteroids.

5.  Throughout his appeal, the Veteran's service-connected 
fibromyalgia has been manifested by widespread musculoskeletal 
pain and tender points, with associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, depression or 
anxiety, requiring continuous medication.




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 
Diagnostic Code (DC) 6100 (2009).

2.  The criteria for a 10 percent disability rating, but no 
higher, for the Veteran's status-post carpel tunnel release of 
the right wrist have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.124a, DC 8515 (2009).

3.  The criteria for a 10 percent disability rating, but no 
higher, for the Veteran's status-post carpel tunnel release of 
the left wrist have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.124a, DC 8515 (2009).

4.  The criteria for a 10 percent disability rating, but no 
higher, for the Veteran's dermatophytosis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.21, 4.118, DCs 7806, 7813 (2009).

5.  The criteria for a 10 percent disability rating, but no 
higher, for the Veteran's fibromyalgia have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.21, 4.71a, DC 5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in October 2005, 
July 2006, August 2007, and April 2008 provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The July 2006, August 2007, and April 2008 
letters also provided the Veteran with information concerning the 
evaluations and effective dates that could be assigned should his 
claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Only the October 2005 letter was provided prior to initially 
adjudicating the claims in the March 2006 rating decision at 
issue.  But since providing the additional VCAA notice in July 
2006, August 2007, and April 2008, the RO has readjudicated the 
claims in the May 2007 statement of the case (SOC) and in the 
April 2009 supplemental SOC (SSOC) - including considering 
additional evidence received in response to that additional 
notice and since the initial rating decision at issue and SOC.  
This is important to point out because if the VCAA notice 
provided was inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and then 
going back and readjudicating the claims, including in a SOC or 
SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claims.  In 
other words, this timing error in the provision of the notices is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV and 
Prickett, supra.  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  He was afforded 
the opportunity for a personal Board hearing, but chose to 
withdraw his request.  He has been afforded VA examinations.  The 
record is adequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the current 
ratings may be incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, 
another examination to evaluate the severity of these 
disabilities is not warranted because there is sufficient 
evidence, already of record, to fairly decide these claims 
insofar as assessing the severity of the disabilities.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 
3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board does not have notice of any additional relevant 
evidence that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).
The Board observes that in June 2006 the Veteran expressed 
disagreement with the March 2006 rating decision that granted him 
service connection for his bilateral hearing loss, bilateral 
carpel tunnel releases, dermatophytosis, and fibromyalgia.  As 
such, the Veteran has appealed the initial evaluations assigned 
and the severity of his disabilities are to be considered during 
the entire period from the initial assignment of the disability 
ratings to the present.  See Fenderson, 12 Vet. App. at 125-26.

Bilateral Hearing Loss

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected bilateral hearing loss, 
currently evaluated as non-compensable under 38 C.F.R. § 4.85, DC 
6100.

The Veteran's written statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life have 
been duly noted by the Board.  In evaluating service-connected 
hearing impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Acevedo- Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for evaluating audiological disabilities are found 
at 38 C.F.R. 
§§ 4.85 - 4.87.  The Board observes that certain "unusual 
patterns of hearing impairment", may be evaluated under 38 C.F.R. 
§ 4.86.  "Unusual patterns of hearing impairment" involve cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, or where the pure tone thresholds are 30 decibels or less 
at 1000 Hz and 70 decibels or more at 2000 Hz.  The evidence of 
record indicates that the Veteran's bilateral hearing loss 
pattern does not fit the requirements of an unusual pattern of 
hearing impairment.

Evaluations of bilateral hearing loss range from noncompensable 
(0 percent) to 100 percent based on organic impairment of hearing 
acuity, as measured by a controlled speech discrimination test 
(Maryland CNC), and the average hearing threshold, as measured by 
puretone audiometric tests at the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz.  The rating schedule establishes 11 
auditory acuity levels designated from Level I, for essentially 
normal hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d). 

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

In connection with his original claim of service connection for 
bilateral hearing loss, the Veteran was afforded a VA audiology 
examination in November 2005.  At that time, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
35
40
LEFT
30
45
45
40
30

The average puretone threshold was 40 in the right ear and 40 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent bilaterally.  

Applying the results of that November 2005 VA examination to 
Table VI yields a Roman numeral value of Level II hearing for the 
right ear and Level II hearing for the left ear, commensurate 
with a noncompensable rating.  38 C.F.R. 
§ 4.85.

The Veteran had another VA audiological evaluation in November 
2006.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
20
25
25
25

The average puretone threshold was 25 in the right ear and 24 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent bilaterally.  

Applying the results of the November 2006 VA examination to Table 
VI yields a Roman numeral value of Level I hearing in each ear, 
commensurate with a noncompensable evaluation.  38 C.F.R. § 4.85.

The Veteran more recently had another VA audiological evaluation 
in September 2008.  His puretone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
20
LEFT
20
20
25
25
20

The average puretone threshold was 21 in the right ear and 23 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and 95 percent in the left 
ear.  

Applying the results of the September 2008 VA examination to 
Table VI yields a Roman numeral value of Level I hearing in the 
right ear and Level I hearing in the left ear.  Applying these 
values to Table VII, the Board finds that the Veteran's hearing 
loss is evaluated as noncompensable.  38 C.F.R. § 4.85.

In short, based on the results of the VA examinations, a 
compensable rating is not warranted.  38 C.F.R. § 4.85.  The VA 
Medical Center (VAMC) outpatient treatment records do not provide 
a contrary result.

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), 
the Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in the final report of the evaluation.  The September 
2008 VA examiner noted that the Veteran has difficulty hearing on 
the telephone.  The Veteran also reported that people have to 
repeat things to him.  Thus, the September 2008 VA examination 
met the Martinak requirements.

The Veteran's lay testimony, concerning him purportedly having 
hearing loss of a greater severity, is unsubstantiated and, thus, 
probatively outweighed by the objective medical findings to the 
contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  

The Board understands the Veteran's concern that he is unable to 
hear high pitched sounds, such as telephone conversation, or 
softly spoken conversation, including when there is background 
noise, but no specific compensation is provided based upon such 
inability.  Here, the objective evidence is at the crux of the 
matter, and it provides no appropriate basis for granting 
increased compensation for the level of bilateral hearing loss 
currently demonstrated.

Therefore, for the reasons and bases discussed, the Board finds 
that the preponderance of the probative medical evidence of 
record is against the Veteran's claim for an initial compensable 
rating for his bilateral hearing loss disability.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

Finally, in view of the holding in Fenderson, and, based upon the 
record, the Board finds that at no time since the Veteran filed 
his original claim for service connection has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.  12 Vet. App. at 125-26.

Bilateral Carpel Tunnel Releases

The Veteran asserts that he is entitled to higher initial ratings 
for his service-connected bilateral carpel tunnel releases, each 
currently evaluated as non-compensable under 38 C.F.R. § 4.124a, 
DC 8515.

DC 8515 provides ratings for paralysis of the median nerve.  DC 
8515 provides that mild incomplete paralysis is rated 10 percent 
disabling on the major side and 10 percent on the minor side; 
moderate incomplete paralysis is rated 30 percent disabling on 
the major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the major 
side and 40 percent on the minor side.  Complete paralysis of the 
median nerve, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in the 
plane of the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to palm; 
flexion of wrist weakened; pain with trophic disturbances, is 
rated 70 percent disabling on the major side and 60 percent on 
the minor side.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 

Applying these criteria to the facts of this case, the Board 
finds that the Veteran has mild incomplete paralysis of the right 
and left median nerve, which warrants a 10 percent rating for 
each upper extremity.  As indicated, in VA compensation 
examinations and outpatient treatment records, the Veteran has 
repeatedly complained of numbness, tingling, and cramping in his 
upper extremities.  Additionally, the July 2008 VA examiner found 
that the Veteran had "subjective tingling of the third and 
fourth digit at the tips bilaterally on tapping over the median 
nerve bilaterally."  Thus, resolving all reasonable doubt in his 
favor, the Board finds that the evidence warrants a 10 percent 
rating for each upper extremity under DC 8515 for mild incomplete 
paralysis of the median nerve.  38 C.F.R. 
§ 4.124a.  

However, the Veteran is not entitled to a disability rating 
higher than 10 percent for each extremity under DC 8515 since the 
evidence of record does not establish that his incomplete 
paralysis of the median nerve is moderate in each upper 
extremity.  Indeed, the November 2005 VA examiner, following a 
physical examination of the Veteran, determined that there was no 
evidence of carpel tunnel syndrome or radiculopathy in the upper 
extremities.  Additionally, electrophysiological studies 
conducted of the upper extremities in January 2007 by the VAMC 
were normal.  Additionally, at the Veteran's July 2008 VA 
examination, the VA examiner, following a physical examination of 
the Veteran, found that the Veteran's difficulties were "almost 
totally subjective with quite minimal objective findings."  
Therefore, the Veteran's incomplete paralysis of the median nerve 
is best rated as mild in each upper extremity.  38 C.F.R. § 
4.124a, DC 8515.

The Veteran's lay testimony, concerning him purportedly having 
symptoms of a greater severity, is unsubstantiated and, thus, 
probatively outweighed by the objective medical findings to the 
contrary.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-95; Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d 
at 1377; Barr, 21 Vet. App. at 310.  See also 38 C.F.R. § 
3.159(a)(2); Rucker, 10 Vet. App. at 67; Layno, 6 Vet. App. at 
469.  

Finally, in view of the holding in Fenderson, and, based upon the 
record, the Board finds that at no time since the Veteran filed 
his original claims for service connection has the disabilities 
on appeal been more disabling than as currently rated under the 
present decision of the Board.  12 Vet. App. at 125-26.  

Dermatophytosis

The Board notes that in October 2008, regulations pertaining to 
the evaluation of the skin were amended effective October 23, 
2008.  It is further observed that the regulatory changes only 
apply to applications received by VA on or after October 23, 
2008, or if the Veteran requests review under the clarified 
criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither 
situation applies in this case, the Board finds the 2008 changes 
to be inapplicable.

The Veteran's dermatophytosis has been rated as non-compensable 
under DC 7813, for dermatophytosis.  See 38 C.F.R. § 4.118.  

DC 7813 provides that dermatophysosis is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars (DCs 
7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118.  

Here, the Board finds that DC 7806 is the most appropriate DC for 
the Veteran's skin disorder.  Under DC 7806, dermatitis or eczema 
that involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  A 10 percent rating 
requires that at least 5 percent, but less than 20 percent, of 
the entire body or exposed areas are affected, or it must show 
that intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total duration 
of less than six weeks during the past 12-month period.  
Dermatitis or eczema that involves 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, is rated 30 percent 
disabling.  38 C.F.R. § 4.118. 

Applying these criteria to the facts of this case, the Board 
finds that a 10 percent rating is justified for the Veteran's 
service-connected dermatophytosis.  VA examination reports and 
VAMC outpatient treatment records indicate that the Veteran has 
been intermittently prescribed corticosteroids, in addition to 
topical creams, for his dermatophytosis.  Specifically, at his 
December 2006 VA examination, the VA examiner noted that the 
Veteran had been recently prescribed Prednisone, in addition to 
topical creams, for a fungus infection of his neck and groin.  At 
a December 2006 VAMC appointment, the Veteran noted that he had 
been using Triamcinolone, a glucocorticoid, twice daily for about 
three days that week.  At this appointment, the Veteran was 
instructed by the physician to "avoid steroids as much as 
possible."  This indicates that the Veteran has been prescribed 
steroids for his skin disorder.  Additionally, a February 2007 
VAMC record indicates that the Veteran was instructed by the 
physician to use both steroids and topical cream for his fungal 
infection for two weeks.  Further, in March 2008, the Veteran was 
prescribed Triamcinolon again for his skin yeast infection.  
Thus, resolving all reasonable doubt in his favor, the Board 
finds that the Veteran's dermatophytosis requires an intermittent 
systemic therapy of corticosteroids.  This warrants a 10 percent 
rating for his dermatophytosis under DC 7806.  38 C.F.R. § 4.118.  

However, DC 7806 cannot provide the basis for an increased rating 
of 30 percent because the skin at issue does not meet the surface 
area percentage requirements (20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected) and has not been 
treated with intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more over 12 months.  Specifically, at 
the November 2005 and December 2006 VA compensation examinations, 
both examiners, following a physical examination of the Veteran, 
determined that the Veteran's dermatophytosis affected 0% of 
exposed areas and 0% of the entire body area.  Additionally, the 
evidence of record does not establish that systemic therapy such 
as corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more during the past 12-
month period.  Although the evidence does indicate that the 
Veteran has been prescribed corticosteroids on several occasions 
throughout his appeal, the evidence of record does not indicate 
that the Veteran has required these therapies for more than 6 
weeks per year.  The remaining medical evidence of record does 
not contradict these examinations.  Therefore, the Veteran's 
dermatophytosis is best rated as 10 percent.  38 C.F.R. § 4.118, 
DCs 7806, 7813.  

The Board has further considered the application of the remaining 
DCs under the current version of the regulation in an effort to 
determine whether a higher rating of 30 percent may be warranted 
for the Veteran's dermatophytosis, but finds none are raised by 
the medical evidence.  DC 7800 is not applicable because the 
Veteran does not have a skin disorder of the head, face, or neck 
with visible or palpable tissue loss, or; with two or three 
characteristics of disfigurement.  DC 7801 and DC 7805 are not 
applicable because the affected skin area does not exceed 72 
square inches (465 sq. cm.).  DCs 7802, 7803, and 7804 are not 
applicable because the Veteran is already in receipt of the 
maximum rating of 10 percent under those codes.  38 C.F.R. 
§ 4.118.

The Veteran's lay testimony, concerning him purportedly having 
symptoms of a greater severity, is unsubstantiated and, thus, 
probatively outweighed by the objective medical findings to the 
contrary.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-95; Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d 
at 1377; Barr, 21 Vet. App. at 310.  See also 38 C.F.R. § 
3.159(a)(2); Rucker , 10 Vet. App. at 67; Layno, 6 Vet. App. at 
469.  

Finally, in view of the holding in Fenderson, and, based upon the 
record, the Board finds that at no time since the Veteran filed 
his original claim for service connection has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.  12 Vet. App. at 125-26.

Fibromyalgia

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected fibromyalgia, currently 
evaluated as non-compensable under 38 C.F.R. 
§ 4.71a, DC 5025.

DC 5025 provides that fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or Raynaud's-like symptoms, is to 
be rated 10 percent disabling if the symptoms requires continuous 
medication for control; 20 percent disabling if the symptoms are 
episodic, with exacerbations often precipitated by environmental 
or emotional stress or by overexertion, but symptoms that are 
present more than one-third of the time; and, 40 percent 
disabling if the symptoms are constant or nearly constant, and 
are refractory to therapy.  A Note to DC 5025 provides that 
widespread pain means pain in both the left and right sides of 
the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, anterior 
chest, thoracic spine, or low back) and the extremities.  
38 C.F.R. § 4.71a.

The Board finds that a 10 percent rating is justified for the 
Veteran's service-connected fibromyalgia.  VA treatment records 
and VA examinations dated from 2005 to the present demonstrate 
the Veteran's complaints of widespread musculoskeletal pain and 
tender points with depression, anxiety, sleep disturbance, 
fatigue, poor motivation, joint stiffness, chronic low back pain, 
headaches, and, paresthesias.  The Veteran has consistently 
presented to medical providers with these complaints,  and has 
been prescribed pain medications.  Additionally, a June 2006 VAMC 
outpatient treatment record indicates that the Veteran wears 
gloves during the daytime and wrist supports at night for his 
pain.  The July 2008 VA examination also indicated that the 
Veteran wears a soft collar around his neck for comfort.  
Further, the Veteran is competent to describe the presence of the 
disorder or symptoms of the disorder subject to lay observation.  
See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331 
(addressing lay evidence as potentially competent to support 
presence of disorder even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's fibromyalgia more closely resembles a 10 
percent disability rating where his symptoms are near constant 
despite medication.  

Relevant to this issue, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is generally to be 
avoided.  38 C.F.R. § 4.14.  The critical element in permitting 
the assignment of several ratings under various DCs is that none 
of the symptomatology for any one of the disabilities is 
duplicative or overlapping with the symptomatology of the other 
disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Here, the assignment of a 10 percent rating for the 
Veteran's service-connected fibromyalgia is not pyramiding.  The 
Veteran is currently in receipt of a 10 percent rating for his 
lumbar spine disability.  This rating is based on limitation of 
motion, and not pain.  38 C.F.R. § 4.71a, DC 5242.  Additionally, 
the Veteran is currently in receipt of a 10 percent rating for 
his cervical spine disability.  This rating is also based upon 
limitation of motion, and not pain.  38 C.F.R. § 4.71a, DC 5242.  
Further, the Veteran is currently in receipt of a 10 percent 
rating for the right and left carpel tunnel releases.  These 
ratings are based upon numbness and tingling of the upper 
extremities, and not pain.  38 C.F.R. § 4.124a, DC 8515.  

The Board further finds, however, that a rating higher than 10 
percent is not warranted.  It has not been shown that the 
exacerbation episodes are present more than one-third of the 
time, and thus a 20 percent rating is not warranted.  In this 
regard, the VA examiner in July 2008 stated that the Veteran's 
difficulties were "almost totally subjective with quite minimal 
objective findings."  The examiner also indicated that although 
he met the criteria for a diagnosis in the past and continued to 
carry such a diagnosis, he did not currently meet the criteria 
for the disorder as he had only 8 tender points that were rather 
unimpressive, and had no tender points below the waist.  The 
Board further notes that it also is not shown that the symptoms 
cannot be controlled through medications, and thus are not 
considered to be refractory to therapy (one of the criteria for a 
40 percent rating).  In this regard, a treatment record dated in 
August 2008 notes that the Veteran reported that at times his 
symptoms of neck and hand pain became unbearable, but were 
usually relieved with a Toradol shot.  

Finally, in view of the holding in Fenderson, and, based upon the 
record, the Board finds that at no time since the Veteran filed 
his original claim for service connection has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.  12 Vet. App. at 125-26.

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate the Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  But the 
extent of his impairment is adequately contemplated by the rating 
criteria, which reasonably describe the effects of his 
disability.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, as the Court reiterated in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability 
rating, itself, is recognition that industrial capabilities are 
impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  All of 
the evaluation and treatment he has received for his bilateral 
hearing loss, bilateral carpel tunnel releases, dermatophytosis, 
and fibromyalgia have been on an outpatient basis, not as an 
inpatient.  During his November 2005 and December 2006 VA 
compensation examinations, the Veteran indicated that his 
dermatophytosis does not affect his occupational and daily 
activities.  At the September 2008 VA examination, the Veteran 
stated that he has difficulty hearing on the telephone and that 
people have to repeat things to him.  The Veteran did not 
indicate that he is unable to work due to his service-connected 
bilateral hearing loss.  During his December 2006 VA examination, 
the Veteran indicated that his pain prevents his from 
participating in normal activities, including work.  However, the 
July 2008 VA examiner, following a physical examination of the 
Veteran, determined that the Veteran's subjective complaints of 
pain would appear to compromise his ability to work.  However, 
the VA examiner found that these subjective complaints are not 
supported by objective findings.  

Therefore, these levels of occupational and other impairment in 
his daily living are contemplated by the schedular ratings he 
already has.  So extra-schedular consideration is not warranted 
in this circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

Entitlement to an initial disability rating of 10 percent, but no 
higher, for the Veteran's status post carpel tunnel release of 
the right wrist is granted, subject to the statutory and 
regulatory provisions governing the payment of monetary benefits.

Entitlement to an initial disability rating of 10 percent, but no 
higher, for the Veteran's status post carpel tunnel release of 
the left wrist is granted, subject to the statutory and 
regulatory provisions governing the payment of monetary benefits.

Entitlement to an initial disability rating of 10 percent, but no 
higher, for the Veteran's dermatophytosis is granted, subject to 
the statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to an initial disability rating of 10 percent, but no 
higher, for the Veteran's fibromyalgia is granted, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.




	(CONTINUED ON NEXT PAGE)


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the following claims can be 
properly adjudicated.  

The Board has determined that timely NODs dated in November 2006, 
June 2007, and February 2008 have been submitted in response to 
the March 2006, May 2007, June 2007, and November 2007 rating 
decisions, respectively.  Thus, the RO must respond to the 
disagreement with a SOC addressing the issues of: (1) entitlement 
to an initial rating in excess of 10 percent for mild 
degenerative changes of the L5 and S1; (2) entitlement to an 
initial rating in excess of 10 percent for GERD; (3) from 
September 1, 2005, to August 15, 2006, entitlement to an initial 
rating in excess of 10 percent for PTSD; (4) from August 16, 
2006, to August 14, 2007, entitlement to an initial rating in 
excess of 30 percent for PTSD; and, (5) since October 1, 2007, 
entitlement to an initial rating in excess of 50 percent for 
PTSD.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's 
claims of: (1) entitlement to an initial 
rating in excess of 10 percent for mild 
degenerative changes of the L5 and S1; (2) 
entitlement to an initial rating in excess 
of 10 percent for GERD; (3) from September 
1, 2005, to August 15, 2006, entitlement 
to an initial rating in excess of 10 
percent for PTSD; (4) from August 16, 
2006, to August 14, 2007, entitlement to 
an initial rating in excess of 30 percent 
for PTSD; and, (5) since October 1, 2007, 
entitlement to an initial rating in excess 
of 50 percent for PTSD.  Advise the 
Veteran of the date on which the time 
allowed for perfecting a timely 
substantive appeal of these claims 
expires.  If the Veteran perfects his 
appeal by submitting a timely and adequate 
substantive appeal, then the RO should 
return the claims to the Board for the 
purpose of appellate disposition, if the 
claims remain denied.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


